831 F.2d 1057Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Graydon Roger BOLES, Plaintiff-Appellant,v.T.E. ELLIS, T.D. Cox, Defendants-Appellees,Danna Mullinnix, Defendant.
No. 87-1118.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 10, 1987.Decided Oct. 22, 1987.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Richard G. Erwin, District Judge.  (C/A No. 83-613-C-G).
Graydon Roger Boles, appellant pro se.
Kenneth Keller, Tuggle, Duggins, Meschan & Elrod, P.A., for appellees.
M.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying plaintiff's motion for relief from the judgment entered in this 42 U.S.C. Sec. 1983 action is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Boles v. Ellis, C/A No. 83-613-C-G (M.D.N.C. May 18, 1987).


2
AFFIRMED.